Title: Notes on Negotiations with George Henry Rose, 1 February 1808
From: Madison, James
To: 



Friday 1. Feby. 1808

General object of interview
explain causes of proclamn.  continuance of attack--by seamen detain--officers recalled--ships in harbors doing illegal things
Grounds of prelimy.  1. disavol--by Ld. G. due to G. B. even if war meant  2. general assurance & personal conviction
Impossible persl. convtn.  for means of judging for ourselves see Mr. C.
printer’s fistObject of procln.--precaution--not merely uncertainty as to the Chesapeakprinter’s fist2 Errors.1. in supposing reparation object--wch. an item then only.2.  precaution vs. Chesapeake--
Disavowal--due to G. B. even if war meant honor, interest, principles so much agst. her--disavowd. by Ld. Grenville

disavowal no reparation--shews a disposition only to repair.
Project. of expln. particulars & contemporary acts
Mr. Rose--suggests idea of his friendly return with rept. of the diffly.
J.M.--reports this to P. who in consulton on Monday dcides vs. this idea--and prefers informal disclosure by R to be contemporary acts of atonement & repeal of procln
Tuesday Feby 1. 
J.M. states to Mr. R objection to adjournment of subject in Gr B which Mr. Rose admits--& in conversation as between two private Gentn.--enquires whether U. S will agree to a mutual discharge from pub.ships, all natl. born subjects & citizens, it appearing to be implied that this might contribute to diminish difficulties & prepare way for something further--willing to wait for answer
Wednesday Feby. 4. 3
Idea of Cabinet that the mutual discharge not inadmissible, if extended to mercht. vessels; considering the advantage to naturalized subjects, of being kept out of danger from being taken into the jurisdiction of their former sovereign; and that Mr. R. be sounded as to his powers & dispositions.
Thursday Feby. 4.
Conversation of J. M. with Mr. Rose explained himself on the subject of Tuesday’s conversation, by signifying that his suggestion was a hasty thought, & that it was most consonant to his situation to limit the enquiry to the case of deserting subjects natural born--He was told this was already provided for by the rules prescribed to our naval commanders--occasion was taken to express the desire of U. S. to remove all causes of danger to the harmony &c--as well as that exemplified in affair of Chesapk. which was evidently of a nature not likely to recur after disavowal &c.  He did not open himself as to any thing beyond the limit to which he reduced ye. enquiry, acquiescing generally in the desireableness of a general adjustment &c  The objections to the delay of seeking further instructions &c was dwelt on by both, and ended in a frank & direct suggestion by J. M. to let the satisfaction, acceptance & recall of procln. to be executed on same day, and so as not to shew on the face of the proceeding a priority, leaving this to be assumed respectively as might be agreeable.  He M. Rose wd. take into consideration with best wishes, but was not sure that his instructions could bend to it; He held out the idea of exhibiting without. editing the revoking procln. as an expedient to save him.  He was told nothing cd. be admitted that wd expose the Ex. to appearance of having yielded to his prelimy-- and it was remarked that Mr. Canning if he had not supposed the Procln. to be a retaliation, & that the aggression had been discontinued, which cd. not be during the detention of the men, wd. have approvd. this course at least.  Mr. R. glanced at idea of disclosing his terms &c thro’ Mr E & Mr. Rt. Smith.  He went away under an arrangemt. for another interview tomorrow 12 OC.
Thursday Feby. 5.
Conversation
Mr. Rose appeared to have taken a view of the proposed contemporary signing of adjustment and of the Procln., which required him to decline it definitively.  On my restating it, he resumed the conversation and agreed to see me in the Evening at my house in order to hold frank & informal communications & explanations.
Evening of Feby. 5.
He brought Mr. Erskine with him.  The conversation was free.  The tenor of a suitable procln. disclosed, & the terms he meant to offer--viz. recall of Admiral Berkley--restoration of 3 men--& provision for families of the killed & wounded. The idea of restoration to the same Ship was stated to him, which he seemed willing to favor--also punisht. of Berkley which he sd. wd. be difficult by his Co-officers--& be in the result perhaps an obstacle to a permanent exclusion from actual employmt.  Agreed to see one another at 1 OC. tomorrow at Office of State.
Friday Feby. 6.
Conversation
Mr. Rose starts the idea of a disavowal on our part of conduct of Agents &c. in incouraging & not discharging deserters--natural born subjects.  This was combated as going out of the Case of Chesapk. and leading to other subjects of complaint--and particularly as justifying a demand of British disavowal of Douglas &c &c.  The difficulty also as to natural born, was stated in cases of naturalization.  He was reminded too that orders had been issued & circulated to Officers agst. recruiting deserters &c. which was amply sufficient.  He retired, under doubts as to the possibility of his satisfying his instructions without obtaining this point.  Monday Feby. 8. appd. to meet again
Monday Feby. 8.
Instead of the expected matter, Mr. Rose very soon introduced as a point, enjoined in his instructions, the necessity of some disavowal on the part of the U. S. as to the conduct of their Agents in encouraging harbouring & retaining Deserters natural born Subjects of H. B. M; as what had preceded the affair of the Chesapeake & was but a reasonable satisfaction to his M. preparatory to the adjustment intended by him.
As this was a new & unlooked for preliminary ultimatum, tho it had it been glanced at in a former conversation when it was supposed to have been answered in a way putting it entirely aside, it was proposed to him to reduce it to paper so that there might be no possible misconception, with a general intimation only that it could not be admitted into the adjustment, and that it wd. be impossible for the U. S. to view natural born subjects of G B. who had been naturalized here, in any other light than as American Citizens, whilst within American jurisdiction.  Mr. R. agreed to see me the next day (Tuesday Feby. 9) with his idea put into writing to be informally read to me.
Tuesday Feby. 9. 1808
Mr. Rose read from his paper in substance "that with a view to remove impressions made by recent events, on the mind of H. B. M., the U. S. shd. disavow the conduct of their Agents in encouraging harboring & not discharging, Natural born deserters--a case different from not surrendering which was not claimed.
He was reminded of the difficulty as to natural born subjects, naturalized by the U. S.--that if impressions were to be removed on one side, so on the other where they were much greater from the course of indignities offered by British ships in our harbors & on our coasts--that the proposal was not reciprocal in itself, a thing essential to the honor of the U. S. (here he remarked that this had not escaped him, reading a reservation to the U. S. of their right to claim from G. B. a like disavowal; to which the reply was, that there was no reciprocity between an actual disavowal, and a right to ask a disavowal;) & finally that it could not enter into the Chesapeak business, unless other things as much connected with it were also to be admitted.
Being myself much indisposed the conversation was soon ended with an understandg. that I would take the orders of the P. & see him as soon as convenient.
Sunday Feby. 14.
This was the earliest that I had health eno’ to see Mr. R. who was invited to call at my house for the purpose.  I preferred the irregularity both as to time & place, to a delay which was becoming very disagreeable on all sides; & was rendered to him, as he had indicated, peculiarly distressing, by his having two B. Packets detained till he could say some thing on the subject of his mission.
Having previously obtained the sanction of the P. I repeated the insuperable objections to his proposal (adding that in fact there had been no refusal to discharge deserters--the demand being always to surrender); and in place, suggested a mutual disavowal 1st. as to receiving deserters into naval service; 2d. as to claiming a surrender of them.  This wd. agree with the principles now maintained on both sides--wd. be reciprocal, & might be useful.
He admitted that the surrender was not claimed--but that his instructions did not authorize any such general or separate arrangemts. being restricted to the case of the Chesapeake.
It was observed that this was at least as much connected wth that as the case of the discharge; and it was signified that a mutual general & separate disavowal of this case alone wd. not be inadmissible, with a saving by the form of expression, of our principle as to naturalized Citizens.  This also was declined as not within his instructions.
He was finally told, as had been on former occasions intimated, that it wd. be easy to write a letter on some pretext to Mr. Erskine, explaining the principles of the U. S. as to Deserters--that if mere assurance of these principles was the object of his Govt. that object wd. thus be attained as well as in his mode--if not that but, an expiatory act on the part of the U. S. was the object, it was absolutely inadmissible.
He dwelt with expressions of great regret, on the situation in which he found himself, tied down as he was by his instructions, and knowing as he did the impressions of his Govt.  To all which it was simply remarked that the attack on the Chesapke. was a detached flagrant insult to the flag & Sovereignty of the U. S. on the high seas, in face of the world; that the plain course was to repair that, accordg to usage public & private, & to the examples of his own Govt; that reparation made, the way was open to any demands of redress on other points if any existed where it might be due to the redressing party--& a general example was the best mode of securing liberal satisfaction.
In course of this conversation, he mentioned, with an apology for omitting it before when he intended to do it, that a disavowal of Commodore Barron’s denial that he had such men on board as were required, made a part of his instructions.
After remarking that it was impossible in any view, that that circumstance could be admitted & that it was merely noticed for the sake of truth, which cd. never do harm where the manner did not imply something improper--I told him that Barron was responsible to his Govt. for his conduct in that instance--that his reply was wholly unbecoming his station--that it was probable however that he said what he believed to be true--& indeed was true--the demand of Humphreys being for deserters from other ships, than that to which the men taken from the Chesapk. belonged.  This he admitted except as to one Jenkins Radford stated to be a deserter from the Halifax.  I told him that even as to him, we had the authy. of the B. Consul at Norfolk that he was a deserter from a Merchtman.  This he seemed not to be aware of & sd. if the fact was wrong he cd. not found a proceeding on it.  He retired with an intimation that he wd. revolve the subject & his instructions still further, & see me when I pleased to intimate, which was promised as soon as health permitted.  His manner & concluding remarks left it uncertain what determination he wd. bring to the interview.
Tuesday Feby. 16.
Conversation
Mr. Rose, in consequence of an offer to see him today called about 2 OC.  It appeared that he did not consider himself authorized to accede to either proposal for getting over the difficulty respecting the disavowal required from the U. S. of the conduct of our Agents in harboring encouraging & not discharging deserters.  He was reminded that this disavowal as stated by him was as much a departure from the specific case of the Chesapeak, as the mutual disavowals proposed by me, being general as to deserters, and not restricted to those entering on board the Chesapeak.  He seemed sensible of this, and manifested a disposition to make it rather more limited; but proposed nothing; nor did he revive the subject of disavowing Barrons answer; seeming to be prepared for abandoning further informal conversations, and leaving me to answer in form his note of the 26 Ult. This was promised as soon as my health, and some urgent business (meaning the despach of the Vessel waiting at N. Y. to carry letters &c. to France & G. B) would permit; it being remarked to him that the hopes that, an answer wd. have been rendered unnecessary, had thus far prevented me from particularly revolving even a suitable answer.
Monday Feby 22.
Mr. Rose having signified by a note last evening, a wish for an interview to day, 2 OC. was named when he called for the purpose.
His object appeared to be to express his hopes that a failure of our negociations, might be still consistent with a future adjustment, either here or in Engd. and to speak of the difficulty under which he should find himself in making known to his Govt. the points on which the failure wd. have taken place; as he could not give this explanation, after a refusal of his preliminary, witht. shewing that he had departed from his instructions.  With these remarks he mingled expressions of much solicitude that no unfavorable inferences might be drawn from the obstacles arising from his instructions, and that he might be instrumental in promoting a removal of them, which he thought he could best do by personal communications at London.
It was observed to him, that without meaning to express more than an abstract opinion, it wd. seem not difficult to let his Govt. understand the points on which the business failed, by intimating that there were sufficient indications that if the preliminary had been complied with or got over, the views entertained by the Govt. on those points, wd. have necessarily produced a failure.  It was intimated also that the place most proper in itself for adjusting the matter was here, not in G. B. and that the propriety was strengthened by what had passed.  If in the first instance, London had been proposed, it was with a view to hasten the result.
The Mutual observations were made pointing out the inconveniences of referring the subject to a settlement under new instructions: His attention was drawn to the experiments which had been made to avoid delay, and it was repeated to him that there was still a willingness to write a letter detached from & subject to an acceptance of the reparation, in which the principles & practice of the U. S. in the case of Deserters could be stated; with the addition, now authorized, that an order had issued for discharging from the pub. ships all British subjects.  It was remarked that could not be mentioned but in a certain way, such as such a letter wd. admit, because the order was not the result of either legal obligation, or of example; his Govt. constantly refusing to discharge Americans voluntarily accepting a bounty.
He manifested satisfaction at this course, & signified that it could not fail to make agreeable impressions & promote salutary objects.  He was reminded that this was more than his instructions aimed at: and it was for him to decide how far it wd. balance the objections to a departure from the letter of them
He professed to be gratified with the spirit of the conversation but without any apparent change in the course he was to pursue, and retired with an understanding, that I wd. see him at any time he might wish to resume it.
Wednesday 24 February
Points for Mr. Rose
Evils of degradation mutually to be shunned 
After
 acceding to ye mode of separating cases of impressment & of the Chesapeak, the demand of such preliminary, the less looked for: so categorical & precise.
The recall of Procln. founded on disavowal &c &c
What is disavowed?  Act of unauthorized officer--and principle of do. an avowal never presumed--but the Contrary
What to be recalled?  Act of Govt. itself, an act not of aggression or of reparation, but of precaution--and referring to wrongs prior to & wholly distinct from the affair of Chesapeake.
To revoke the proclamation in face of world, undr. such circumstances, would acknowledge it to be aggressive, & wd. originate a reparation on our part instead of receiving one--
a degradation in fact the worst of all evils & which a nation determined never to be degraded, cd. never suffer to be imposed on it.
Do not wish to require, cannot therefore perform, degrading conditions.
Unless therefore some new turn to the subject--must proceed from oral to written communications.  If a precise & categorical preliminary shuts the door agst. all chance & prospect, delay is fruitless
But if door not shut, it will be agreeable to find that, the consequences of a failure, are not suspended on an ultimatum of such a character.
The revocation of the Procln. impossible, witht. extending the disavowal, and assurances, to the several cases which led to it-and referred to in it, & many of them long lying before your Govt. without notice or promise of future security to the U. S.
Feby 25.
Mr. Rose having yesterday asked an interview was afforded one today.  He seemed to have in view to prevent any expectation that he would instead of the disavowal required as to deserters, accept the information proposed to be given of the principles & policy of this Govt. on that subject, by suggesting, that as this course would be inconsistent with his powers, he should not act with candor towards us in so doing.  He re-iterated his regret that his powers were so limited, and his belief that the orders issued to discharge all British subjects from our public ships, would make great impression on his Govt.  Little was said in reply, further than repeating the inconveniences resulting from such an issue to his mission, and remarking on our disappt. at the tenor of his instructions, and the length we had prevailed on ourselves to go in order to surmount the difficulties they occasioned.  It was intimated as one of the inconvenient effects of the actual portion of the business, that the President was sending a message to Congs. recomending an extension of the precautionary measures necessarily attended with expence &c
